                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


    ME2 PRODUCTIONS, INC.,
                                                             MEMORANDUM DECISION AND
                              Plaintiff,                     ORDER GRANTING IN PART MOTION
                                                             FOR ATTORNEYS’ FEES AND COSTS
    v.

    DOES 1-26,                                               Case No. 2:17-cv-00663-DN

                              Defendants.                    District Judge David Nuffer


           Plaintiff is entitled to an award of its reasonable attorneys’ fees and costs incurred in

obtaining default judgement against Doe Defendants 3 (Chester Norwood Jr. – IP 67.177.9.147),

12 (Kristie Pendleton – IP 174.23.16.144), and 13 (James Butler – IP 24.10.154.193)

(collectively, the “Defaulted Defendants”). 1 Plaintiff filed a Motion, 2 supported by the

Declaration of counsel, 3 requesting an award of $2,438.00 in attorneys’ fees against each

Defaulted Defendant. 4 The Motion also requested an award of $95.38 in costs against each

Defaulted Defendant, except Doe Defendant 12 (Kristie Pendleton – IP 67.177.9.147). 5




1
 Judgment, Permanent Injunction and Award of Attorney Fees as to Certain Defendants at 3, docket no. 56, filed
Nov. 13, 2018.
2
 Plaintiff’s Motion for Attorney’s Fees and Costs as to Certain Defendants (“Motion”), docket no. 58, filed Nov. 27,
2018.
3
 Declaration in Support of Motion for Attorney’s Fees and Costs as to Certain Defendants (“Declaration”), docket
no. 59, filed Nov. 27, 2018.
4
 Motion at 2; Declaration ¶ 12. Plaintiff’s Motion also initially sought an award of attorneys’ fees and costs against
Doe Defendant 5 (Alma Oliva – IP 24.10.168.163) based on the entry of default judgement. Motion at 1. However,
Plaintiff later withdrew the Motion as to Doe Defendant 5 (Alma Oliva – IP 24.10.168.163). Notice of Plaintiff’s
Partial Withdrawal of Motion for Attorney Fees and Costs, ECF 58 as to Alma Oliva (IP 24.10.168.163), docket
no. 71, filed Mar. 25, 2019.
5
    Motion at 2; Declaration ¶ 14.
            After careful review of Plaintiff’s Motion and supporting Declaration, and consideration

of the complexity of the case, the work performed and the record, under the appropriate legal

standards, Plaintiff is awarded $1,432.80 6 in attorneys’ fees against each Defaulted Defendant.

And Plaintiff is awarded $95.38 in costs against each Defaulted Defendant, except Doe

Defendant 12 (Kristie Pendleton – IP 67.177.9.147).

                                                     DISCUSSION

            To determine a reasonable attorneys’ fee, a “lodestar” figure is arrived at “by multiplying

the hours . . . counsel reasonably spent on the litigation by a reasonable hourly rate.” 7 Factors for

determining the reasonableness of the hours billed for a given task or to prosecute the litigation

as a whole include: the complexity of the case; the number of reasonable strategies pursued; the

responses necessitated by the maneuvering of the other side; and the potential duplication of

services. 8

            The reasonable hours awarded may be reduced if “the number of compensable hours

claimed by counsel includes hours that were unnecessary, irrelevant and duplicative.” 9

Reduction is also justified “if the attorney’s time records are sloppy and imprecise and fail to

document adequately how [the attorney] utilized large blocks of time.” 10 But there is no

requirement that each disallowed hour be identified and justified. 11 Nor is there any requirement

to specify the number of hours permitted for each legal task. 12 Instead, a method of general


6
    ((0.55 + (3.68 / 2)) x $395) + ((1.66 + (4.50 / 2)) x $125) = $1,432.80.
7
 Case v. Unified Sch. Dist. No. 233, Johnson Cty., Kan., 157 F.3d 1243, 1249 (10th Cir. 1998) (internal quotations
omitted).
8
    Id. at 1250.
9
    Id. (internal quotations and punctuation omitted).
10
     Id. (internal quotations omitted).
11
     Id.
12
     Id.



                                                                                                                     2
reduction to the hours claimed may be implemented in order to achieve a reasonable number, “so

long as there is sufficient reason for [the method’s] use.” 13

           Plaintiff requests an award of $2,438.00 in attorneys’ fees against each Defaulted

Defendant. 14 Plaintiff reached this amount by apportioning the Defaulted Defendants a pro-rata

share of the total hours billed by Plaintiff’s counsel and his legal assistant. 15 Counsel’s

Declaration breaks down the hours billed as follows: 16

                                                                Attorney                          Legal
                                                               Todd Zenger                       Assistant
                                                            Total         Pro-rata         Total         Pro-rata
 Hours billed for legal work attributable to
 all 26 Doe Defendants (i.e., work prior to                14.40            0.55           43.10           1.66
 the Defaulted Defendants’ default) 17

 Hours billed for legal work attributable to
 only the Defaulted Defendants (i.e., work
                                                           14.70            3.68           18.00           4.50
 following the Defaulted Defendants’
 default) 18

                      Total hours billed for case          29.10            4.23           61.10           6.16

           It is unnecessary to address specific billing entries in counsel’s Declaration. “[A]n overly

particularized approach ‘is neither practical nor desirable.’” 19 “What is ‘important is the

discretionary determination by the district court of how many hours, in its experience, should



13
     Id. (internal quotations and punctuation omitted).
14
     Motion at 2; Declaration ¶ 12.
15
     Declaration ¶¶ 10-11.
16
     Id.
17
  This legal work included initial preparatory work on the case; drafting the Complaint; drafting the motion for
expedited discovery; drafting subpoenas and reviewing discovery; drafting summonses and coordinating service;
and drafting a notice letter to the Doe Defendants and reviewing their responses. Id.
18
  This legal work included drafting settlement letters to the Defaulted Defendants; drafting the motions for entry of
default and for default judgment; and drafting the Motion for attorneys’ fees and costs and counsel’s Declaration. Id.
19
     Sheldon v. Vermonty, 107 Fed. App’x 828, 834 (10th Cir. 2004) (quoting Case, 157 F.3d at 1250).



                                                                                                                     3
have been expended on the specific case.’” 20 Considering the complexity of this case, the work

performed and the record, the number of hours billed by counsel and his legal assistant for work

performed following the default of the Defaulted Defendants is not reasonable. A general

reduction of the hours billed for this portion of the work is warranted.

           This case involves claims of copyright infringement. 21 Plaintiff alleges that unauthorized

copies of its copyrighted work, Mechanic: Resurrection, were made via use of a BitTorrent

protocol at certain IP addresses. 22 The case is one of several similar cases filed by Plaintiff and

Plaintiff’s counsel in the District of Utah. In total, Plaintiff’s counsel has filed 55 similar cases—

26 of which were filed on behalf of Plaintiff regarding Mechanic: Resurrection.

           Each of these cases—including this case—follows the same general pattern. The plaintiff

files a complaint against Doe Defendants identified only by an IP address. The plaintiff then files

a motion for expedited discovery to obtain the names and addresses of the IP addresses’

subscribers from their internet service providers. Subpoenas are issued to the internet service

providers, who respond by providing the subscribers’ identifying information. The plaintiff then

serves the subscribers and attempts to negotiate a resolution. The plaintiff’s claims against the

vast majority of the subscribers are resolved through voluntary dismissal, consent judgment, or

default judgment.

           The amount of legal work necessary to investigate, identify, locate, and serve the

multitude of defendants in these cases is real. However, the pleading and motion practice are

formulaic, requiring little or no substantive alteration to template documents used by counsel.

For example, counsel filed at least one nearly identical motion for entry of default in 22 of the 26


20
     Id. (quoting Case, 157 F.3d at 1250) (emphasis in original).
21
     Complaint for Copyright Infringement ¶¶ 1, 38-49, docket no. 2, filed June 21, 2017.
22
     Id. ¶¶ 4, 13, 20-21, 26, 41-43, Ex. B.



                                                                                                         4
cases involving Plaintiff, and filed at least one nearly identical motion for default judgment in 21

of the cases involving Plaintiff. The only differences between the motions in each case are the

caption, the defaulting subscriber’s identifying information, and references to docket numbers

and service and filing dates.

           Counsel’s Declaration indicates that he billed 5.8 hours and his legal assistant billed 14.6

hours for legal work relating to the motions for entry of default and default judgment regarding

the Defaulted Defendants in this case. 23 This is greater than the number of hours expected given

counsel’s exhibited use of templates for these motions. The hours billed by counsel and his legal

assistant for this work are not reasonable.

           This is not meant to suggest that counsel inflated the raw time it took to perform the

various legal tasks in this case. Rather, the issue is one of billing judgment in the context of an

attorneys’ fees award. “Because not all hours expended in litigation are normally billed to a

client, [counsel] should exercise billing judgment with respect to a claim of the number of hours

worked.” 24 “Billing judgment consists of winnowing the hours actually expended down to the

hours reasonably expended.” 25 Based on the complexity of this case, the work performed and the

record, a fifty percent (50%) reduction of the hours billed by Plaintiff’s counsel and his legal

assistant for legal work following the default of the Defaulted Defendants is appropriate to

achieve a reasonable attorneys’ fee award.

           Counsel and his legal assistant’s billing rates—$395 per hour and $125 per hour

respectively26—are reasonable considering the fees customarily charged in the locality for



23
     Declaration ¶¶ 10-11.
24
     Ellis v. Univ. of Kan. Med. Ctr., 163 F.3d 1186, 1202 (10th Cir. 1998) (internal quotations omitted).
25
     Case, 157 F.3d at 1250.
26
     Declaration ¶¶ 6-7.



                                                                                                             5
similar legal services. Additionally, Plaintiff’s requested award of $95.38 for costs against each

Defaulted Defendant—except Doe Defendant 12 (Kristie Pendleton – IP 67.177.9.147)—is

reasonable and properly supported. 27 Therefore, Plaintiff is awarded $1,432.80 28 in attorneys’

fees against each Defaulted Defendant. And Plaintiff is awarded $95.38 in costs against each

Defaulted Defendant, except Doe Defendant 12 (Kristie Pendleton – IP 67.177.9.147).

                                                         ORDER

           IT IS HEREBY ORDERED that Plaintiff’s Motion 29 is GRANTED in part. Plaintiff is

awarded $1,432.80 in attorneys’ fees against each Defaulted Defendant. And Plaintiff is awarded

$95.38 in costs against each Defaulted Defendant, except Doe Defendant 12 (Kristie Pendleton –

IP 67.177.9.147). An amended judgment will enter to reflect this award.

           The Clerk is directed to close the case.

           Signed April 18, 2019.

                                                          BY THE COURT


                                                          ________________________________________
                                                          David Nuffer
                                                          United States District Judge




27
     Motion at 2; Declaration ¶ 14, Exs. B-C.
28
     ((0.55 + (3.68 / 2)) x $395) + ((1.66 + (4.50 / 2)) x $125) = $1,432.80.
29
     Docket no. 58, filed Nov. 27, 2018.



                                                                                                     6
